Citation Nr: 1342469	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right lower extremity radiculopathy, claimed as a right leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to November 1986, October 1990 to May 1991, August 1991 to December 1991, and from January 2003 to January 2005.  He also had additional service with the Minnesota National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified in July 2010 before an acting Veterans Law Judge who is no longer employed by the Board at a Travel Board hearing at the above VARO; a transcript is of record.

The Veteran and his daughter testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2013.  A transcript is of record.

This claim was previously before the Board in December 2010, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the July 2010 hearing, the Veteran testified that he was currently receiving treatment at the Raiter Clinic.  Treatment records from this facility associated with the file are only dated through April 2007.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The December 2010 Board remand included instructions to request that the Veteran provide authorization to obtain updated treatment records from the Raiter Clinic.  Such authorization was not requested.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claim must be remanded to request such authorization and to ask the Veteran to identify other sources of treatment.

VA treatment records to April 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from April 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify healthcare providers who may have treated him for any right leg disorder, in particular radiculopathy, and to sign authorization for release of such records.  Specifically request that the Veteran provide authorization to obtain all outstanding pertinent records from the Raiter Clinic, since April 2007.  All records and/or responses received should be associated with the claims file.  

2.  Request copies of the Veteran's VA treatment records from April 2013 to the present.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


